IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 ERIC DIAZ (ON BEHALF OF HIMSELF AND           : No. 40 MM 2022
 ALL OTHERS SIMILARLY SITUATED, AS             :
 WELL AS ALL THE VOTERS OF DAUPHIN             :
 COUNTY AND THE CITIZENS OF                    :
 PENNSYLVANIA),                                :
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 (1) 12TH JUDICIAL DISTRICT, AKA:              :
 DAUPHIN COUNTY COURT OF COMMON                :
 PLEAS; (2) HONORABLE JOHN F.                  :
 CHERRY, P.J., IN HIS OFFICIAL                 :
 CAPACITY; (3) DAUPHIN COUNTY ADULT            :
 PROBATION/PAROLE DEPARTMENT ;                 :
 AND (4) DIRECTOR CHADWICK J. LIBBY,           :
 IN HIS OFFICIAL CAPACITY,                     :
                                               :
                     Respondents               :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of July, 2022, the Petition for Writ of Mandamus is

DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the caption.